 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL TYRONE SHANNON,                           No. 2:18-cv-0161-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    DR. IKEGBU et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On February 27, 2019, the court granted plaintiff’s request for leave to proceed in

19   forma pauperis, obligating him to pay the filing fee in full through monthly payments. ECF No.

20   7; 28 U.S.C. § 1915(b)(1). On March 2, 2020, plaintiff requested that the court dismiss his case

21   and “to be exempt from the filing fee.” ECF No. 20.

22          Plaintiff’s request must be denied. If plaintiff no longer wishes to pursue this action, he

23   may voluntarily dismiss it without prejudice by filing a notice of dismissal in accordance with

24   Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure. Even if plaintiff chooses to voluntarily

25   dismiss this action, he remains obligated to pay the entire filing fee “in increments,” Williams v.

26   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015); see also 28 U.S.C. § 1915(b)(1) & (2); Taylor v.

27   Delatoore, 281 F.3d 844, 847 (9th Cir. 2002) (“Under the PLRA, all prisoners who file IFP civil

28   actions must pay the full amount of the filing fee.”).
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s March 2, 2020 request (ECF No.
 2   20) is denied. If plaintiff no longer wishes to pursue this action, he may voluntarily dismiss it
 3   without prejudice by filing a notice of dismissal in accordance with Rule 41(a)(1)(A) of the
 4   Federal Rules of Civil Procedure.
 5   DATED: March 9, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
